Burr, J.
The appellant was jointly indicted with James F. Campbell on the 5th day of January, 1920, charged with criminally receiving stolen property, in the first degree. On June 1, 1920, a motion for separate trial made on behalf of the defendant Campbell was granted. The trial of the appellant was had on the 1st, 2d, 3d, 4th and 7th of June, 1920, and on the last-mentioned day the jury rendered a verdict of guilty. On June 10, 1920, the appellant was sentenced to serve two years and six months and not more than five years in State’s prison. On June 10, 1920, the appellant .moved for a certificate of reasonable doubt, and on the 7th day of July, 1920, the said motion was granted in Special Term of the Supreme Court, New York county, by the justice presiding. The appeal came on for argument in January, 1926.
The main errors alleged on this appeal are that the People were permitted to impeach defendant’s character upon their case in chief, and that the testimony of the People’s witness Defeldecker was the testimony of an accomplice uncorroborated.
As to the first, it has been frequently held that error in the reception of incompetent evidence is cured where the defendant takes the stand and the same evidence is competently developed, as appears to be the fact in the instant case.
As to the second claim, defendant was charged with criminally *448receiving stolen property. Defeldecker was not an accomplice to the crime charged. It was shown that after the securities were stolen and were received by defendant, Defeldecker was induced to insert the name of James F. Campbell, one of the defendants, on the certificate.* Defeldecker was guilty of forgery, possibly, but he was not an accomplice in the crime charged against the defendant.
The admitted error in receiving testimony regarding defendant’s relations with the Hogan woman, after he had claimed his privilege, was cured by the charge of the judge.
If any errors were committed in the receipt on the main case of the evidence regarding defendant’s activities in other questionable matters, they were cured by the testimony of the defendant when he took the stand as a witness in his own behalf.
Section 542 of the Code of Criminal Procedure provides: “After hearing the appeal, the court must give judgment, without regard to technical errors or defects or to exceptions which do not affect the substantial rights of the parties.”
The guilt of the defendant was overwhelmingly established by the evidence.
The judgment of conviction and the order denying the motion for a new trial should be affirmed.
Clarice, P. J., Merrell, Finch and Martin, JJ., concur.
Judgment affirmed.